Citation Nr: 0735925	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  His military occupational specialty was as an 
Armor Crewman.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In statements of 
record and in testimony at this hearing, the veteran raised 
the issue of entitlement to service connection for tinnitus.  
This issue has not been developed or certified for appellate 
consideration.  The issue is referred to the RO for such 
further action as is deemed appropriate. 


FINDING OF FACT

While audiometric testing at time of entrance into service 
and separation from service was normal and there was no post 
service medical evidence of hearing impairment for many years 
after service, the veteran has provided lay evidence that he 
has had hearing loss since service and has provided medical 
evidence of a nexus between his bilateral hearing loss and 
service.  


CONCLUSION OF LAW

Service connection for hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5012, 5103, 
5103A. 5107 , 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.56(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


Factual Background

It is the veteran's contention that his bilateral hearing 
loss originated during service.  Specifically, he alleges 
that as a result of being a gunner on a tank in Vietnam, he 
had intensive noise exposure.  

Review of the veteran's service medical records is negative 
for complaints of or diagnosis of hearing impairment.  These 
records include audiometric testing at time of entrance and 
at time of separation.  Post service private records reflect 
hearing loss as early as 1986.  In a document from 2003 
describing his history of hearing impairment, the veteran 
noted that he first noticed having difficulty with his 
hearing about 35 years earlier.  Private audiometric testing 
in 2003 showed bilateral hearing loss.  A private audiologist 
reported in July 2003 that she examined the veteran and found 
that his history including a positive history of noise 
exposure when in service.  During this time, he was a tank 
gunner and was therefore exposed to the noise associated with 
the 90 mm guns and 50 mm anti-aircraft guns on the tank.  He 
also shot small arms fire such as M16 rifles and 45 caliber 
guns during basic training.  No other significant otologic 
history was reported.  

On audiometric testing, pure tone threshold results showed a 
mild sloping to profound sensorineural hearing loss 
bilaterally, slightly worse in the right ear.  Speech 
reception thresholds were in good agreement with the p0ure 
tone averages in both ears.  Word recognition was good in 
both ears.  Otoscopic inspection showed excessive non-
occluding ceremen bilaterally which was removed prior to 
testing.  

The audiologist's impressions were that the veteran 
demonstrated a mild sloping to profound sensorineural hearing 
loss, bilaterally, more pronounced in the right ear.  With 
this type and degree of hearing impairment, he could expect 
to have difficulty understanding in most listening 
environments.  She added that the sensorineural component to 
this hearing loss was more likely than not to have been 
caused by excessive exposure to noise such as during his 
military career.  He was a good candidate for binaural 
amplification.  

Upon VA audiometric examination in June 2004, the veteran 
provided a history of past occupations.  This included mail 
clerk and as an industrial engineer assembler.  A notation 
reflects that the latter job involved being "in/out of 
noise."  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
50
70
LEFT
5
15
20
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.

The examiner opined that based upon the veteran's discharge 
physical which showed normal hearing in other ears, his 
history of moderate occupational noise exposure, and the 
length of time between the date of claimed acoustic trauma to 
the present, it was not felt that his hearing loss was as 
likely as not related to his military service.  

In a February 2006 statement, a fellow serviceman attested to 
the fact that the veteran fired the gun on their tank on 
almost a daily basis due to their combat environment.  

In an August 2007 statement, two clinical psychologists who 
were friends of the veteran since 1999, stated that he had 
exhibited hearing impairment since they had known him, and 
that the veteran said that his hearing loss progressively 
worsened after inservice noise exposure.  

The veteran's wife stated in August 2007 that after the 
veteran returned from Vietnam, she noticed right away that he 
had some hearing loss as she had to repeat herself on many 
occasions.  

Additional private audiometric testing dated in August 2007, 
conducted by the same audiologist who conducted the exam in 
2003, continued to show bilateral hearing loss.  She again 
opined that the veteran's hearing loss was likely as not to 
have been caused by excessive exposure to noise during the 
veteran's military career.  

At an August 2007 personal hearing, the veteran provided 
testimony in support of his claim.  He stated that although 
he worked in manufacturing for 20 something years after 
service, he did not run a machine.  Instead, he worked in the 
clerk office and was not exposed to any significant amount of 
noise.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007);  38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309  (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

As reflected in the summarization of the evidence above, the 
first documented evidence of hearing loss was in 1986, many 
years after service separation in 1968.  At the VA 
examination in 2004, the examiner reviewed the claims file 
and conducted audiometric testing which showed bilateral 
hearing loss.  It was opined, however, that it was not at 
last as likely as not that the hearing impairment was related 
to service.  In doing so, the examiner noted the normal 
hearing results at time of separation, the many years that 
passed before hearing loss was diagnosed, and the fact that 
the veteran had some moderate degree of noise exposure post 
service.  

Of record is a private audiologist's opinion that contradicts 
the opinion of the VA examiner.  Also of record are 
statements and testimony which reflect that the veteran had 
extensive noise during service which progressively worsened 
after his return from Vietnam.  Moreover, the veteran has 
disputed the previous report that he had any significant post 
service exposure at the plant where he worked for over 20 
years.  

It is the Board's conclusion that while bilateral hearing 
impairment was not noted during service or for many years 
thereafter, the records suggests intensive inservice noise 
exposure, and the veteran has provided competent lay evidence 
of progressively worsening hearing since his discharge.  Also 
of record is medical evidence of a nexus between this current 
bilateral hearing loss and service.  Accordingly, the 
evidence is at least in equipoise with regard to the question 
of whether the veteran has bilateral hearing loss which may 
be associated with this service.  The claim is allowed.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  




____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


